Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim recites a "computer readable medium comprising transitory or non-transitory” yet there is no empirical definition as to the "medium" type(s) is that the specification must empirically define the bounds of what the medium can be and must not include language such as "signals, carrier waves or transmission media". The applicant's specification does not appear to discuss "medium" and is therefore non-statutory. (Please see MPEP 2106.01 [R-6]). According to 1351 O.G. 212 (David J. Kappos "Subject Matter Eligibility of Computer Readable Media" dated February 23, 2010) this is non-statutory subject matter and only “non-transitory”. For instance, “The non-transitory computer readable medium...”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-3, 5-7, 10-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over LELKENS ARMAND MICHEL MARIE et al. [WO 2015104199 A1] in view of Habetha; Joerg et al. [US 20080232286].

As per claim 1, LELKENS teaches:
An electronic beacon (Abstract; e.g. beacon; Page 4: 3-13) comprising – 
a radio circuit arranged to transmit a wireless localizing beacon signal, - an input interface arranged to receive an occupancy signal indicating an occupancy status of an area surrounding the beacon; wherein the occupancy signal is received from an occupancy sensor or from a control computer, - a processor circuit configured to (e.g. occupancy sensor; Page 11: 27-12: 14) 
LELKENS doesn’t teach explicitly maintain a radio circuit mode for the radio circuit, the mode being one of an active mode and a reduced-energy mode, generate the localizing beacon signal, in dependency on the occupancy signal, switch the radio circuit mode to active mode and periodically transmit the localizing beacon signal through the radio circuit, or switch the radio circuit mode to reduced-energy mode and reduce transmitting of the localizing beacon signal.  However, Habetha teaches in an analogous art, that maintain a radio circuit mode for the radio circuit, the mode being one of an active mode and a reduced-energy mode, generate the localizing beacon signal, in dependency on the occupancy signal, switch the radio circuit mode to active mode and periodically transmit the localizing beacon signal through the radio circuit, or 

As per claim 2, LELKENS teaches:
claim 1, comprising - an occupancy sensor

As per claim 3, LELKENS teaches:
An electronic beacon according to claim 1, wherein - the input interface is arranged to receive the occupancy signal wirelessly 3through the radio circuit, the radio circuit being arranged for a wireless communication protocol, such as, Wi-Fi, Bluetooth or ZigBee.  (e.g. Bluetooth; Page 7: 2-8)  

As per claim 5, LELKENS teaches all the particulars of the claim except wherein the radio circuit is arranged with a sleep/wake input to receive a sleep signal, switching the radio circuit to a low-energy sleep state, and to receive a wake signal, switching the radio circuit to a high-energy operational state, the processor circuit being arranged to send the wake signal to the radio circuit sleep/wake input when it switches the radio circuit mode to active mode, and to send the sleep signal to the radio circuit sleep/wake input when it switches the radio circuit mode to reduced-energy mode. However, Habetha teaches in an analogous art, that an electronic beacon according to claim 1, wherein the radio circuit is arranged with a sleep/wake input to receive a sleep signal, switching the radio circuit to a low-energy sleep state, and to receive a wake signal, switching the radio circuit to a high-energy operational state, the processor circuit being arranged to send the wake signal to the radio circuit sleep/wake input when it switches the radio circuit mode to active mode, and to send the sleep signal to the radio circuit sleep/wake 

As per claim 6, LELKENS teaches:
An electronic beacon according to claim 1, comprising a battery compartment 111 arranged for receiving a battery for powering the beacon.  (e.g. battery; Page 11: 14-19)  

As per claim 7, LELKENS teaches:
An electronic beacon according to claim 1, wherein the occupancy sensor is - a motion sensor, and/or - any one of a passive infrared occupancy sensor, ultrasonic occupancy sensor, microwave occupancy sensor, and audio detection occupancy sensor.  (e.g. occupancy sensor; Page 11: 27-12: 14)  

Claim 10 is the system claim corresponding to apparatus claim 1 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

As per claim 11, LELKENS teaches:
A localization system as in claim 10 comprising a luminaire comprising - a processor circuit configured to - activate and deactivate a lighting unit of the luminaire dependent upon an occupancy signal indicating an occupancy status of an area surrounding the luminaire.  (e.g. luminaire; Page 10: 22-11: 5)  

As per claim 12, LELKENS teaches:


As per claim 13, LELKENS teaches:
A localization system according to claim 10, comprising a control device, the control device comprising - an input interface arranged to receive occupancy signals from multiple occupancy sensors, - an output interface arranged to send an occupancy signal to the beacon and/or to send an occupancy signal to the luminaire, - a processor circuit configured to - determine from the multiple occupancy sensors an occupancy status of an area surrounding the beacon, generating an occupancy signal indicating the occupancy status of an area surrounding the beacon and transmitting said occupancy signal to the beacon, and/or - determine from the multiple occupancy sensors an occupancy status of an area surrounding the luminaire, generating an occupancy signal indicating the occupancy status of an area surrounding the luminaire and transmitting said occupancy signal to the luminaire.  (e.g. luminaire; Page 10: 22-11: 5)  

Claim 14 is the method claim corresponding to apparatus claim 1 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

Claim 16 is the computer readable medium claim corresponding to apparatus claim 14 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

LELKENS teaches all the particulars of the claim except wherein the processor circuit is further configured to - transmit the localizing beacon signal at the first repetition rate in the active mode and at the second repetition rate in the reduced-energy mode, the second repetition rate being lower than the first repetition rate; and/or - reduce the signal strength of the localizing beacon signal in the reduced-energy mode. However, Habetha teaches in an analogous art, that an electronic beacon according to claim 1, wherein the processor circuit is further configured to - transmit the localizing beacon signal at the first repetition rate in the active mode and at the second repetition rate in the reduced-energy mode, the second repetition rate being lower than the first repetition rate; and/or - reduce the signal strength of the localizing beacon signal in the reduced-energy mode. (e.g. "Active Mode" and a "Hibernation Mode"; ¶ 13-14, 34)  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-9, 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by LELKENS. 
As per claim 8, LELKENS teaches:


As per claim 9, LELKENS teaches:
A control device as in claim 8 comprising - a storage

Claim 15 is the method claim corresponding to apparatus claim 8 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Radhakrishnan, Meera, et al. "Smartphones and ble services: Empirical insights." provides: Driven by the rapid market growth of sensors and beacons that offer Bluetooth Low Energy (BLE) based connectivity, this paper empirically investigates the performance characteristics of the BLE interface on multiple Android smartphones, and the consequent impact on a proposed BLE-based service: continuous indoor location. We first use extensive measurement studies with multiple Android devices to establish that the BLE interface on current smartphones is not as "low-energy" as nominally expected, and establish that continuous use of such a BLE interface is not feasible unless we choose a moderately large scan interval and a low duty cycle. We then explore the implications of such constraints, on the parameters of a smart phone's BLE stack, on the accuracy of a BLE-based indoor localization techniques. We show that while RF-based indoor location can be highly accurate (80% of estimates have errors less than or equal to 4 meters) for stationary users only if the density of beacons is high, the combination of (large scan interval, low duty cycle) causes the location error to degrade significantly for moving users. These results provide practical insights into the use cases and limitations for future BLE-based mobile services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641